Citation Nr: 0126114	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-18 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to August 
1972 and from September 1990 to July 1991.  He died in 
January 1996; the appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran died on January [redacted], 1996, at age 44; the 
certificate of death listed the immediate cause as hanging.  
The medical examiner determined that the veteran's death was 
suicide.

3. At the time of the veteran's death, service connection was 
not in effect for any disabilities.

4. There is no medical evidence of a mental disorder of 
record.

5. The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any incident of 
his active service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1312, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.302, 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's original claim for 
service connection for the cause of the veteran's death.  The 
appellant essentially maintains that the veteran suffered a 
mental disorder as a result of active service in the Persian 
Gulf, and that this caused or contributed to his death.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth requirements for assisting 
a claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the appellant of the reasons 
for denying her claim, as well as the evidence necessary to 
substantiate it.  The RO provided the appellant with copies 
of the rating decision, the statement of the case (SOC) and 
supplemental statements of the case (SSOCs) concerning the 
determination of her claim.  The appellant and her mother 
presented personal testimony at a hearing before the RO 
hearing officer, conducted in April 2000.  The Board notes 
that it appears that the veteran's claims folder is 
unavailable and may have been destroyed.  The RO apparently 
made several attempts to obtain the veteran's service medical 
records and was successful in obtaining a few such records.  
The Board is unaware of any additional outstanding records 
pertaining to this issue.  The Board also finds that no 
useful purpose would be served by obtaining a medical opinion 
in this case, as requested by the representative in this 
case, as there are very few service medical records 
available, none of which show treatment for any psychiatric 
symptomatology or complaints, and no post-service medical 
records that could be reviewed by an examiner.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  As 
such, the Board will proceed with appellate disposition.

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute, such as psychoses, may 
be presumed to have been incurred in service if manifest 
within a certain prescribed time following service 
separation, usually to a degree of 10 percent within the 
first post-service year.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

Service medical records indicate that the veteran had service 
from September 1970 to August 1972 in the United States Army, 
and served during Desert Storm from September 1990 to July 
1991 in an Army National Guard unit.  He apparently retired 
from the Army National Guard in October 1992, and the NGB 
Form 22 associated with this separation indicates that the 
veteran's primary specialty was that of a motor 
transportation operator.  Copies of letters written by the 
veteran to the appellant indicated that his duties while 
stationed in Saudi Arabia during Desert Shield/Storm included 
transporting by truck supplies to outlying post exchanges, as 
well as ammunition and medical supply runs.  

A review of the evidence reveals no pertinent findings or 
notations on the veteran's June 1991 
demobilization/quadrennial examination.  His May 1991 report 
of medical history shows a statement of the veteran that he 
was in good health, and a notation on the physician's summary 
section stating, "[n]o problems on Desert Storm."  There 
are no other service medical records in the claims file.

A certificate of death of record indicates that the veteran 
died on January [redacted], 1996, by hanging and the medical examiner 
determined that the veteran's death was a result of suicide.  
No autopsy was apparently conducted.  

Statements from friends of the veteran, dated April 2000, May 
1997, and one undated, and a statement from the appellant's 
aunt dated April 2000, all attest to the veteran's changed 
attitude after returning from the Persian Gulf; his 
withdrawal from community and family activities; his 
increasingly angry demeanor and his reticence to discuss his 
experiences.  A statement from the veteran's son attests to 
the veteran's recklessness and short temper after returning 
from the Persian Gulf.  His son stated that the veteran was 
more inclined to use physical discipline with him and his 
brother after the war, and that he returned with a more 
violent temper.  A statement from the veteran's mother-in-
law, dated May 1997 states that the veteran was helpful, 
friendly and fully engaged in family relationships before 
going to the Persian Gulf, but that when he returned he 
seemed very detached and complained of being tired.  He 
withdrew from interaction with his family and friends, he 
developed an explosive temper, and was physically and 
verbally abusive to his family.  A statement from the 
appellant, dated March 1997 describes the veteran's apparent 
transformation from a caring husband and father to a 
detached, moody and reckless individual, with few interests 
and an inability to relate to his friends and family.  She 
attributes this change to his experiences in the Persian 
Gulf.

The appellant also submitted numerous letters written by the 
veteran during the period when he was stationed in the 
Persian Gulf region.  These letters were submitted by the 
appellant to show the change in the veteran's personality and 
mood during this period.  The appellant also submitted 
several articles discussing some of the problems suffered by 
Persian Gulf War veterans.

The Board notes that, other than the veteran's available 
service medical records, there is no medical evidence of 
record pertaining to the cause of the veteran's death.  In a 
March 1997 statement, the appellant states that, in the 
veteran's state of "confusion and depression," he was 
unable and unwilling to see a physician.

In April 2000, the appellant appeared before the RO hearing 
officer and presented testimony.  The appellant stated that 
she had known the veteran since 1976, and that she believed 
the veteran's death resulted from psychiatric problems he 
suffered during his experience in the Persian Gulf.  She 
stated that, prior to his departure for the Persian Gulf, the 
veteran had been active in the church and the community, and 
had been an active participant in the raising of his 
children.  He was always willing to help and support his 
family.  The appellant stated that the veteran was excited 
about his deployment to the Persian Gulf, but that his 
letters home soon began to reflect a change in his attitude 
and personality.  They began to show anger and disappointment 
with the members of his unit, as well as with the mission and 
the way it was being conducted.  He was upset by the attitude 
displayed by the other members of his unit, particularly in 
regard to images of death and destruction they observed.  
When he returned home, he withdrew from family and community 
activities; he no longer pursued any interests; he argued 
with family members and became abusive; he acted 
inappropriately at his children's sporting events; he seemed 
always to be tired; and he began to eat compulsively and gain 
weight.  The veteran refused to seek counseling during this 
period.  According to the appellant, the behavior of the 
veteran after his period in the Persian Gulf was completely 
out of character with his behavior prior to this period.  The 
appellant's mother also testified to the change in the 
veteran following service.  Prior to service, she had 
observed a sociable, helpful, well-adjusted person, but after 
service, he became withdrawn, angry and abusive to his 
family.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for the cause of the veteran's death.  

The central issue in this case is whether the veteran 
suffered from a mental disorder related to service that 
caused him to commit suicide.  Service connection may be 
granted for the cause of death by suicide where it is 
established that at the time of death there was mental 
unsoundness due to or the proximate result of a service-
connected disease or injury.  Where the evidence shows no 
reasonable adequate motive for suicide, it will be considered 
to have resulted from mental unsoundness and the act itself 
considered to be evidence of mental unsoundness.  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances that could lead a 
rational person to self-destruction.  38 U.S.C.A. § 1310; 
Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 C.F.R. § 
3.302.  In the absence of a determination of an unsound mind, 
a veteran's death by suicide would be considered the result 
of his own willful misconduct, and service connection for the 
cause of death would be precluded.  38 C.F.R. §§ 3.301(a), 
3.302(a).  A finding that a disability is the result of a 
veteran's willful misconduct thus, creates a legal bar to an 
allowance of service connection.

The facts in this case are undisputed that the veteran 
committed suicide.  The Board concludes that it is not 
entirely clear as to whether the veteran's suicide was 
willful misconduct within the meaning of VA regulations.  See 
38 C.F.R. § 3.302.  This is so because despite the numerous 
lay statements, there simply is no competent medical evidence 
that clearly shows that his act of self-destruction was not 
intentional, but instead, was due to his mental unsoundness, 
rendering him incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  38 C.F.R. § 3.302(a)(2).  

However, the Board acknowledges that 38 C.F.R. § 3.302 
provides that suicide is evidence of mental unsoundness and, 
absent a reasonable adequate motive, is considered to be the 
result of mental unsoundness.  As stated above, the veteran 
committed suicide in January 1996.  The evidence of record 
shows no reasonable adequate motive for suicide.  Therefore, 
it may be presumed that the veteran's suicide was the result 
of mental unsoundness.  Sheets, supra; 38 C.F.R. 3.302(b)(2). 
However, even assuming that the record does not show a 
reasonable adequate motive for suicide, that regulatory 
provision does not provide for direct service connection for 
"mental unsoundness."  Elkins v. Brown, 8 Vet. App. 391, 397-
98 (1995); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992).  
The criteria of 38 U.S.C.A. §§ 1110, 1112, and 1310 still 
must be met.  Elkins, supra; Warren v. Brown, 6 Vet. App. 4, 
5 (1993).  Essentially, a grant of service connection for the 
cause of the veteran's death may be established only if the 
evidence shows that this mental unsoundness was the proximate 
result of a service-connected disease or injury.  38 C.F.R. 
3.302(a); Elkins, supra.

The record shows that the veteran had no service-connected 
disabilities at the time of his death.  Moreover, after a 
thorough review of the evidence on file, the Board finds that 
there is no competent medical evidence that the veteran 
committed suicide because of a psychiatric disorder, or any 
other disability, that was incurred in or aggravated by his 
period of active duty.  Thus, even if the veteran's suicide 
were to be presumed to be the result of mental unsoundness, 
the question of whether the fatal mental unsoundness was due 
to disease or injury incurred in active service several years 
earlier can not be presumed.  There simply is no medical 
evidence of record showing that he had a mental disability 
which was incurred in or aggravated by service, that he had a 
psychosis which was manifest to a compensable degree within a 
year after service, or that there was a service-connected 
disability that caused or proximately caused his mental 
unsoundness.  Again, the certificate of death is silent in 
that regard, and the appellant has stated that there are no 
post-service medical reports that establish such facts.  
Given the absence of medical evidence establishing a nexus 
between the cause of the veteran's death and service or any 
service-connected disability, the Board is unable to resolve 
this appeal in a manner favorable to the appellant.

The record does not include any competent medical evidence 
that the veteran had a mental disorder.  The United States 
Court of Appeals for Veterans Claims (Court) in Elkins held 
that: "As a prerequisite for a finding of service connection 
for a mental disability, that disability must be recognized 
by or analogous to those conditions listed in [the section in 
the VA Schedule for Rating Disabilities for rating mental 
disorders] and must either have been incurred in or 
aggravated by service or must be a psychosis which became 
manifest within one year after the date of separation from 
service to a 10 [percent] degree of disability."  Elkins, 8 
Vet. App. at 397; 38 C.F.R. § 4.130.  In this case, there is 
no medical evidence that the veteran had a psychosis at any 
time during his life.  A formal diagnosis of a psychiatric 
disorder is contemplated by the rating schedule even for the 
assignment of a noncompensable rating. 38 C.F.R. § 4.130 ("A 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous 
medication.").  Moreover, there is no competent evidence that 
he had a mental disorder recognized by or analogous to those 
conditions listed in the section in the VA Schedule for 
Rating Disabilities for rating mental disorders, i.e., 
38 C.F.R. § 4.132. 

The primary evidence offered to establish the existence of a 
mental disorder, its relationship to service, and its 
relationship to the veteran's suicide consists of lay 
statements submitted by the appellant, as well as the 
veteran's friends and family members.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness. 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of a medical 
diagnosis or medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant or other lay 
observers possess medical expertise, nor is it contended 
otherwise.  Therefore, lay opinions as they pertain to the 
existence of a mental disorder, the in-service origin of a 
mental disorder, or any relationship between the veteran's 
period of service and his ultimate death by suicide are not 
competent evidence.

Since there is no competent evidence that the veteran had a 
mental disorder recognized by or analogous to those 
conditions listed in 38 C.F.R. § 4.132 and related to his 
Persian Gulf service, there is a clear lack of sufficient 
evidence to support the claim for service connection for a 
mental disorder.  As such, the Board can only conclude that 
the preponderance of the evidence is against the claim in 
this case.  Thus, the benefit of the doubt doctrine need not 
be considered.  38 U.S.C.A. § 5107(b); See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990); 38 C.F.R. § 3.102.  
Under these circumstances, a service-connected mental 
disorder cannot be considered to have caused or contributed 
to the veteran's death.  Therefore, the claim for service 
connection for the cause of the veteran's death must also be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
S. L. KENNEDY
Member, Board of Veterans' Appeals



 

